Case 1:11-cv-00691-LAK-RWL Document 2091-26 Filed 10/02/18 Page 1 of 6




    EXHIBIT 26
     Case 1:11-cv-00691-LAK-RWL Document 2091-26 Filed 10/02/18 Page 2 of 6   1
      i582che1

1     UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
2     ------------------------------x

3     CHEVRON CORPORATION,

4                       Plaintiff,                  New York, N.Y.

5                  v.                               11 Civ. 691(LAK)

6     STEVEN DONZIGER, et al.,

7                       Defendants.

8     ------------------------------x               Argument

9                                                   May 8, 2018
                                                    4:40 p.m.
10
      Before:
11
                              HON. LEWIS A. KAPLAN,
12
                                                    District Judge
13

14
                                     APPEARANCES
15

16
      GIBSON, DUNN & CRUTCHER, LLP
17         Attorneys for Plaintiff
      BY: RANDY M. MASTRO
18         ANDREA E. NEUMAN
           ANNE CHAMPION
19         ALEJANDRO A. HERRERA

20
      STERN & KILCULLEN, LLC
21         Attorneys for Plaintiff
      BY: HERBERT J. STERN
22

23    STEVEN R. DONZIGER
           Pro Se Defendant
24

25


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2091-26 Filed 10/02/18 Page 3 of 6   17
      I58HChe2

1               MR. MASTRO:     Thank you.

2               Thank you, Mr. Donzinger.       Sorry.

3               MR. DONZINGER:     Your Honor, good afternoon.

4     Mr. Mastro could not be more wrong, and I'm going to tell you

5     why.

6               Chevron exhibited tremendous bad faith in its initial

7     motion to hold me in contempt by citing the wrong order.           They

8     cited your originally RICO judgment rather than the

9     clarification order that you issued on my motion on April 25,

10    2014.

11              THE COURT:    Mr. Donzinger, that was not a

12    clarification order.      That was a ruling on a motion for a stay

13    pending appeal.

14              MR. DONZINGER:     Be that as it may, in that order you

15    made it explicit that my clients in Ecuador were allowed to

16    sell their shares in the judgment to finance litigation

17    expenses, that is, to sell shares to investors in anticipation

18    of some sort of future collection, and you distinguished

19    between doing that and actually selling shares that I owned

20    myself to profit personally.

21              And they have not met their burden.        They haven't

22    presented one iota of evidence.        And the Greenwald -- Lee

23    Grinberg affidavit does not make this out.         It describes me

24    going to a meeting, trying to sell shares of my clients, not my

25    own shares.    There is no evidence.      And I promise you if you


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2091-26 Filed 10/02/18 Page 4 of 6   18
      I58HChe2

1     got Mr. Grimwald in here to testify, he could provide no

2     evidence, or Ms. Sullivan, that I ever have attempted or ever

3     have sold my shares.      I am allowed, if I sell the shares of my

4     clients, to get paid for my work on this case.          You yourself

5     said that in the April 25 order and I can quote that right

6     here.

7               You said:    "Thus as long as no collections are made in

8     respect to the Lago Agrio judgment," which has never happened,

9     "the New York judgment could not prevent Donzinger from being

10    paid just as he has been paid" -- you put an amount of money in

11    there -- "over the last nine or ten years."         I'm going on your

12    guidance from April 25.

13              Further, I feel like I have been acting in full

14    compliance with the order as explained in docket 1801.           His

15    little booklet is almost all citing docket 1875.          But in 1801,

16    your Honor explicitly said we could sell shares to fund the

17    litigation.    You said it in multiple ways.

18              In terms of monetization -- let me just cite one other

19    quote.   You said on page 3 of the judgment, 1801:

20    "Significantly, the New York judgment did not restrict the

21    other LAPs, who remain free to sell, assign, or transfer their

22    interests, if any, in the Lago Agrio judgment and to seek to

23    enforce it anywhere in the world."

24              I'm selling, as an intermediary, the points or the

25    aspects of the judgment that are held by my clients.           I am not


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2091-26 Filed 10/02/18 Page 5 of 6   23
      I58HChe2

1     decision carefully, got comfortable with it precisely because

2     your Honor tailored the relief very narrowly and made it

3     explicit that the Second Circuit's decision that this judgment

4     could be enforced by the Ecuadorians anywhere in the world

5     really prevented exactly what Mr. Mastro and Chevron are

6     seeking here, which is a complete shutdown of the ability of

7     the Ecuadorians -- and I am still their lawyer, OK.          I have a

8     right to help my clients fund their own litigation.          I have a

9     right, with my client's permission, to be paid for my work.

10    And none of this money violates the RICO judgment.          And

11    Mr. Mastro is just wrong.      And I really fear for this case,

12    which is making, by the way, tremendous progress in another

13    jurisdiction, but I fear for this case if your Honor grants

14    what Mr. Mastro is seeking.       Because at that point this case,

15    which is exactly what they want because they cannot win, in my

16    opinion, on the merits, they want to shut this down through the

17    back door by drying up financing.

18              I have been in full compliance with your Honor's

19    order.   I really urge you not to grant their motion to hold me

20    in contempt.    This is the sixth time they've tried to do that.

21    They want to wave around that Donzinger was held in contempt.

22    I've had to live with a RICO judgment on me now for many years,

23    sir.   It has not been easy.      Now they want a contempt citation.

24              This case is playing out around the world, in Canada

25    right now.    Your judgment stands on its own.       You found fraud,


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2091-26 Filed 10/02/18 Page 6 of 6   24
      I58HChe2

1     OK.   The evidence is what it is.      This ultimately will be

2     reviewed by Canadian courts, and I would urge you to please let

3     this process play out without denying the ability of my clients

4     to continue to fund this action, because I can tell you, and I

5     will represent right here, that I am the lifeline for people in

6     Ecuador to raise money.      And I don't want intimidation to the

7     funders that I have had to solicit from this camp, which they

8     have done repeatedly and they did, as you know, during the RICO

9     case with Burford and Russ DeLeon and many others.          If that

10    goes down again, which is what they really want to do by

11    getting this discovery, it will be virtually impossible for the

12    indigenous peoples of Ecuador and the farmer communities of

13    Ecuador to raise money to fund this litigation.

14              It's not fair, and that's why I say it's SLAAP,

15    because it really is designed -- I have a right to advocate, no

16    matter what you think of me, and I know you don't have a very

17    high opinion of me.     I have a right to continue advocating for

18    my clients, and I have a right to sell their shares to raise

19    money for perfectly legal action in Canada that is progressing,

20    as you know, with three straight appellate court victories in

21    our favor.

22              So I don't get what's happening here.         This is an

23    attack on the First Amendment and the ability of me to be a

24    lawyer or an advocate because, as you know, I might not be a

25    lawyer because there's a Bar complaint against me based on your


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
